2020 IL App (2d) 190823
                                  No. 2-19-0823
                           Opinion filed August 14, 2020
______________________________________________________________________________

                                            IN THE

                             APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

JEREMY PORTER,                           ) Appeal from the Circuit Court
                                         ) of Kane County.
      Plaintiff-Appellant,               )
                                         )
v.                                       ) No. 18-L-333
                                         )
CUB CADET LLC, an Ohio Limited Liability )
Company; MTD PRODUCTS, INC., an Ohio )
Corporation; and DeKANE EQUIPMENT        )
CORPORATION, a Delaware Corporation,     )
                                         )
      Defendants                         )
                                         ) Honorable
(Cub Cadet LLC and MTD Products, Inc.,   ) Susan Clancy Boles,
Defendants-Appellees).                   ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE BRIDGES delivered the judgment of the court, with opinion.
       Justices Jorgensen and Brennan concurred in the judgment and opinion.

                                          OPINION

¶1     Plaintiff, Jeremy Porter, appeals from an order of the circuit court of Kane County

dismissing his second amended complaint against defendants, Cub Cadet LLC (Cub Cadet) and

MTD Products, Inc. (MTD), and denying him leave to file a third amended complaint. We affirm.

¶2                                    I. BACKGROUND

¶3     Plaintiff filed his original complaint on June 18, 2018. In addition to Cub Cadet and MTD,

plaintiff named DeKane Equipment Corporation (DeKane) as a defendant. Plaintiff alleged that
2020 IL App (2d) 190823


he purchased a model 7284 utility tractor manufactured by Cub Cadet and MTD. He further

alleged that he later had DeKane service the tractor to address a faulty hydraulic pump system.

DeKane employees noted that the pump was cavitating and that pump pressure was low.

Cavitation and low pressure “are signs of hydraulic fluid stoppage or hydraulic system failure.”

According to the complaint, Cub Cadet and MTD issued a service advisory to alert dealers and

owners of the tractor that Cub Cadet and MTD had produced a reverse flow filter housing assembly

and a new model oil filter to address hydraulic pump problems, including hydraulic fluid stoppage.

Plaintiff was never informed of the service advisory. While plaintiff was operating the tractor, the

engine shut down as a result of hydraulic pump failure, and the tractor rolled over, injuring

plaintiff.

¶4      Defendants moved to dismiss the complaint. Before ruling on the motions, the trial court

entered an agreed order granting plaintiff leave to file an amended complaint. The amended

complaint consisted of two counts designated “Failure to Warn—Voluntary Undertaking” (count

I)” and “Failure to Warn—Unequal Knowledge” (count II). Cub Cadet and MTD filed a joint

motion to dismiss the amended complaint. DeKane filed a separate motion to dismiss. Regarding

DeKane, the trial court dismissed both counts of the complaint with prejudice. Regarding Cub

Cadet and MTD, the trial court dismissed count I without prejudice and count II with prejudice.

The trial court granted plaintiff leave to file a second amended complaint “as to the theory of

‘Failure to Warn—Voluntary Undertaking.’ ”

¶5      The second amended complaint contained allegations but no denominated counts. Plaintiff

alleged that the tractor was “defectively designed” and that “the manufacturer knew, or should

have known, about the defect at the time the [tractor] left its control.” Plaintiff further alleged that

the tractor “did not meet industry standards at the time of manufacture” and that Cub Cadet and


                                                 -2-
2020 IL App (2d) 190823


MTD “deviated from the standard of care that other manufacturers in the industry followed.” As

he did in the original complaint, plaintiff alleged that he had the tractor serviced by DeKane.

DeKane determined that the hydraulic pump pressure was low and the pump was cavitating, and

that Cub Cadet and MTD designed a reverse flow filter housing assembly and a new model oil

filter to address hydraulic pump problems.        According to plaintiff, Cub Cadet and MTD

“voluntarily undertook the issuance of a Service Advisory for all 6000 and 7000 Series Cub Cadet

compact utility tractors, including Plaintiff’s Model 7284.” The service advisory was issued to

alert authorized dealers and owners of the tractors “that Cub Cadet and MTD had determined that

[the] tractors had been incorrectly designed and manufactured.” Plaintiff alleged that he was never

made aware of the service advisory.

¶6     Cub Cadet and MTD again moved to dismiss, arguing, inter alia, that portions of the

second amended complaint “continue[d] to sound in products liability.” Cub Cadet and MTD

maintained that the second amended complaint contained only “unsupported, conclusory

allegations that the purported defect existed at the time of manufacture.” They further contended

that plaintiff’s voluntary-undertaking claim was flawed because, even if Cub Cadet and MTD

negligently performed a voluntary undertaking to warn about tractor’s defect, they did not increase

the risk to defendant. In response, plaintiff insisted that the complaint included “very specific

factual allegations” that the tractor had a design defect. He also contended that he properly alleged

that Cub Cadet and MTD’s failure to warn of the defect increased the risk of harm. In their reply

to plaintiff’s response, Cub Cadet and MTD contended that plaintiff had not properly alleged that

they knew or should have known of any defect when the tractor left their control.

¶7     The trial court granted the motion to dismiss, and plaintiff moved to reconsider or,

alternatively, for leave to file a third amended complaint. The proposed third amended complaint,


                                                -3-
2020 IL App (2d) 190823


unlike its immediate predecessor, brought two discrete counts. Count I alleged “product design-

negligence,” and count II alleged “voluntary undertaking.” The trial court denied plaintiff’s

motion, and this appeal followed.

¶8                                         II. ANALYSIS

¶9     We first consider whether the second amended complaint stated a cause of action for

defective design. We initially note that the trial court found that claim wanting because plaintiff

“fail[ed] to adequately plead a factual basis for his conclusory allegations regarding industry

standards.” Plaintiff observes that defendants did not raise this defect in their motion to dismiss;

they first raised it in their reply to plaintiff’s response to the motion to dismiss. However, plaintiff

cites no authority supporting the premise that defendant’s failure to raise the issue earlier warrants

reversing the complaint dismissal.        Arguments without citation of authority are forfeited.

JPMorgan Chase Bank, N.A. v. East-West Logistics, L.L.C., 2014 IL App (1st) 121111, ¶ 58.

Accordingly, we will review the dismissal order on the merits.

¶ 10   A section 2-615 motion to dismiss challenges the legal sufficiency of a complaint. Cochran

v. Securitas Security Services USA, Inc., 2017 IL 121200, ¶ 11. For purposes of the motion, all

well-pleaded facts and any reasonable inferences arising from those facts must be taken as true.

Id. “The essential question is whether the allegations of the complaint, when construed in the light

most favorable to the plaintiff, are sufficient to establish a cause of action upon which relief may

be granted.” Id. A motion to dismiss for failure to state a cause of action should be granted only

if “it is clearly apparent from the pleadings that no set of facts can be proven that would entitle the

plaintiff to recover.” Id. Illinois is a fact-pleading jurisdiction. Daniel v. Chicago Transit

Authority, 2020 IL App (1st) 190479, ¶ 31. “Well-pled facts are specific allegations of fact that

bring a complaint within a recognized cause of action; mere conclusory allegations unsupported


                                                 -4-
2020 IL App (2d) 190823


by specific facts will not suffice.” (Internal quotation marks omitted.) Id. (allegation that

defendant “was aware” that bus passenger was in a helpless condition was not a well-pleaded fact

to establish that defendant had notice of the passenger’s condition). A dismissal order under

section 2-615 is subject to de novo review. Cochran, 2017 IL 121200, ¶ 11.

¶ 11   With these principles in mind, we consider whether the trial court properly dismissed

plaintiff’s defective-design claim. A defective-design claim is based on negligence, and “[a]s in

any negligence action, a plaintiff must establish the existence of a duty, a breach of that duty, an

injury that was proximately caused by that breach, and damages.” Jablonski v. Ford Motor Co.,

2011 IL 110096, ¶ 82. As the Jablonski court observed:

       “A manufacturer has a nondelegable duty to design a reasonably safe product. [Citation.]

       Thus, the key question in a negligent-design case is whether the manufacturer exercised

       reasonable care in designing the product.        [Citation.]   In determining whether the

       manufacturer’s conduct was reasonable, the question is whether in the exercise of ordinary

       care the manufacturer should have foreseen that the design would be hazardous to

       someone. [Citation.] To show that the harm was foreseeable, the plaintiff must show that

       the manufacturer knew or should have known of the risk posed by the product design at

       the time of manufacture of the product. [Citations.]” (Internal quotation marks omitted.)

       Id. ¶ 83.

A plaintiff may also establish a breach of duty by proving that “the defendant deviated from the

standard of care that other manufacturers in the industry followed at the time the product was

designed.” Blue v. Environmental Engineering, Inc., 215 Ill. 2d 78, 96 (2005).

¶ 12   Plaintiff maintains that he sufficiently alleged that defendants knew or should have known

of the risk posed by the design of the tractor. Defendants first contend that the dismissal of


                                               -5-
2020 IL App (2d) 190823


plaintiff’s negligent-design claim was proper because, when the trial court dismissed plaintiff’s

first amended complaint, it granted plaintiff leave only to file an amended complaint raising his

failure-to-warn/voluntary-undertaking claim. Defendants alternatively argue that the trial court

correctly concluded that the second amended complaint failed to state a cause of action based on

a design defect. We need not address the first contention. Assuming for the sake of argument that

the dismissal order did not bar plaintiff from raising a defective-design claim, we nonetheless agree

with defendants that the second amended complaint failed to state a cause of action based on

negligent design.

¶ 13   Defendants correctly argue that a plaintiff “cannot simply write the words ‘knew or should

have known’ in a complaint and survive a § 2-615 motion to dismiss.” See Simpkins v. CSX

Transportation, Inc., 2012 IL 110662, ¶¶ 26-27; Dennis v. Pace Suburban Bus Service, 2014 IL

App (1st) 132397, ¶ 25; Mitchell v. Norman James Construction Co., 291 Ill. App. 3d 927, 935

(1997). Plaintiff also alleged in his second amended complaint that defendants “deviated from the

standard of care that other manufacturers in the industry followed.” However, that allegation,

which simply tracks the language of Blue verbatim (Blue, 215 Ill. 2d at 96), is no less conclusory.

¶ 14   In his reply brief, plaintiff also argues that the second amended complaint stated a claim

that Cub Cadet and MTD had a duty to warn “on the basis of unequal knowledge.” Plaintiff did

not raise the argument in his opening brief, however. Arguments raised for the first time in a reply

brief are forfeited. Ill. S. Ct. R. 341(h)(7) (eff. May 25, 2018); In re Marriage of Petrik, 2012 IL

App (2d) 110495, ¶ 40.

¶ 15   The trial court properly dismissed the second amended complaint’s defective-design claim.

The question that remains is whether the trial court should have permitted plaintiff to amend the

complaint further. The answer hinges on whether plaintiff’s proposed third amended complaint


                                                -6-
2020 IL App (2d) 190823


would have cured the defect in the defective-design claim (see Allen v. Cam Girls, LLC, 2017 IL

App (1st) 163340, ¶ 48), i.e., whether the proposed complaint alleged facts rather than conclusions.

¶ 16   Facts and conclusions exist along a continuum, and it can be difficult to determine how to

characterize a particular allegation. 3 Richard A. Michael, Illinois Practice, Civil Procedure Before

Trial § 23.4 (2d ed. 2011); 5 Charles Alan Wright, Arthur R. Miller & A. Benjamin Spencer,

Federal Practice and Procedure § 1218 (Supp. 2020). Our supreme court has observed as follows:

       “[T]he line between ‘ultimate’ facts and ‘conclusions of law’ is not easily drawn.

       [Citation.] The same allegation may in one context be deemed to be one of ultimate fact,

       while in another, *** where from a pragmatic viewpoint some of these words do not give

       sufficient information to an opponent of the character of evidence to be introduced or of

       the issues to be tried, they are held to be legal conclusions. What is law, what are facts,

       and what is evidence, for pleading purposes, can be determined only by a careful

       consideration of the practical task of administering a particular litigation. [Citation.]”

       (Internal quotation marks omitted.) Van Dekerkhov v. City of Herrin, 51 Ill. 2d 374, 376

       (1972).

Consonant with this pragmatic approach,

       “[w]here the allegations are so general that the court does not fully understand why the

       plaintiff believes himself entitled to recover from the particular defendant, and, from the

       nature of the case, it is reasonable to believe that the additional facts that would make the

       claim comprehensible are not solely in the possession of the defendant, conclusions are

       being pleaded.” 3 Richard A. Michael, Illinois Practice, Civil Procedure Before Trial

       § 23.4 (2d ed. 2011).




                                                -7-
2020 IL App (2d) 190823


¶ 17   In his proposed third amended complaint, defendant alleged that (1) the Joint Industrial

Counsel (JIC) “issued standards for stationary hydraulic and pneumatic equipment resulting in the

release of ISO 4413 and 4414 that manufacturers in the industry followed,” (2) the JIC standards

were incorporated into the standards of a successor organization, (3) “[s]ince the 1980s, all

manufacturers have utilized [those] standards in designing and manufacturing lawn tractors, and

plaintiff’s tractor was manufactured after the 1980s,” and (4) defendants “designed and

manufactured other tractors and vehicles at the time of the manufacture of plaintiff’s tractor that

did not did not have the hydraulic system failure that was present in plaintiff’s *** tractor.”

Plaintiff did not state specific requirements of the applicable standards or precisely how plaintiff’s

tractor’s design deviated from those standards. That defendants manufactured other tractors

without the alleged design flaw proves nothing about whether plaintiff’s tractor’s design deviated

from industry standards. 1

¶ 18   Walker v. Shell Chemical, Inc., 101 Ill. App. 3d 880 (1981), supports our conclusion. In

that case, the plaintiffs, a husband and wife, brought a product liability action seeking recovery



       1
           Plaintiff contends that a complaint is not required to allege facts with specificity if

pertinent information is within the defendant’s knowledge and control and is unknown to the

plaintiff. See, e.g., Adcock v. Brakegate, Ltd., 164 Ill. 2d 54, 66 (1994). However, plaintiff

obviously cannot claim that industry standards are in the control of one particular manufacturer.

The proposed third amended complaint acknowledges that the JIC issued the applicable standards.

Plaintiff does not claim that he lacks access to those standards. Presumably, plaintiff also has

access to the allegedly defective hydraulic pump. Given his access to the standards and the pump,

plaintiff should be able to explain in more detail how the pump fails to meet those standards.


                                                -8-
2020 IL App (2d) 190823


under a strict-liability theory for personal injuries and loss of consortium. The husband was injured

in a fall at a construction site when a guardrail gave way. The plaintiff alleged, inter alia, that the

guardrail was designed with inadequate welding and materials, was not fabricated to withstand

foreseeable use, was “distributed with insufficient warning it would break,” and was not inspected

prior to installation. Id. at 881. Notwithstanding those allegations, Walker upheld the dismissal,

reasoning that there was “a paucity of factual allegations in the amended complaint.” Id. at 883.

The court explained that:

       “Despite careful study of the entire amended complaint and all counts thereof, we are

       unable to ascertain how this incident occurred. We do not know what plaintiff was doing

       when the guardrail failed; where the guardrail was located; what was the cause or reason

       for its failure and how plaintiff actually used the guardrail at the time of the occurrence.”

       Id.

Here, although the proposed third amended complaint explains how plaintiff’s accident happened,

it sheds little light on the key question of whether Cub Cadet and MTD exercised reasonable care

in designing plaintiff’s tractor. We therefore conclude that the proposed third amended complaint

did not cure the defect in plaintiff’s second amended complaint.

¶ 19   We next consider whether the trial court properly dismissed plaintiff’s claim for recovery

based on the voluntary undertaking doctrine. 2 Plaintiff argues that, by issuing service advisories,

Cub Cadet and MTD voluntarily undertook to warn him of the risk of harm from the tractor’s



       2
           Though plaintiff’s proposed third amended complaint contained a voluntary-undertaking

count, plaintiff does not argue that the trial court erred in denying him leave to file that portion of

the third amended complaint.


                                                 -9-
2020 IL App (2d) 190823


operation. The voluntary-undertaking doctrine is described in section 323 of the Restatement

(Second) of Torts (Restatement (Second) of Torts § 323 (1965)). See, e.g., Bell v. Hutsell, 2011

IL 110724, ¶¶ 12-13. Section 323 provides as follows:

         “One who undertakes, gratuitously or for consideration, to render services to another which

         he should recognize as necessary for the protection of the other’s person or things, is subject

         to liability to the other for physical harm resulting from his failure to exercise reasonable

         care to perform his undertaking, if

                (a) his failure to exercise such care increases the risk of such harm, or

                (b) the harm is suffered because of the other’s reliance upon the undertaking.”

         Restatement (Second) of Torts § 323 (1965).

¶ 20     Even assuming there was a voluntary undertaking here and that Cub Cadet and MTD failed

to exercise reasonable care, plaintiff fails to explain how the failure increased the risk of harm. He

would have suffered the same harm had Cub Cadet and MTD not undertaken to issue service

advisories in the first place. Plaintiff does not allege that he relied on the alleged voluntary

undertaking. Accordingly, the trial court properly dismissed plaintiff’s voluntary-undertaking

claim.

¶ 21     In his reply brief, plaintiff cites Phillips v. Chicago Housing Authority, 89 Ill. 2d 122

(1982), as authority that Cub Cadet and MTD can be held liable based on a voluntary undertaking

even if their negligence did not increase the risk of harm. The argument is unpersuasive. Phillips

was part of a line of cases relying on section 323 of the Restatement (First) of Torts (Restatement

(First) of Torts § 323 (1934)), which imposed an “increased risk” requirement only when the

defendant discontinued services rendered gratuitously. The “increased risk” requirement did not

apply where the defendant rendering services failed to exercise due care. Phillips, 89 Ill. 2d at


                                                 - 10 -
2020 IL App (2d) 190823


128-29. As noted, Illinois now follows the approach of section 323 as set forth in the Restatement

(Second) of Torts (Restatement (Second) of Torts § 323 (1965)). See Bell, 2011 IL 110724, ¶ 12.

Phillips is inconsistent with more recent precedent from our supreme court. See id. ¶ 28 (holding

that it would be “illogical, and unsound policy, to hold that defendants could be liable [for failure

to act in accordance with their stated intention to prevent underage drinking] because defendants’

failure to act on their stated intention did not in any way affect the events as they would have

unfolded had the intent to act not been verbalized”). Accordingly, Phillips is not controlling.

¶ 22                                    III. CONCLUSION

¶ 23   For the foregoing reasons, the judgment of the circuit court of Kane County is affirmed.

¶ 24   Affirmed.




                                               - 11 -
2020 IL App (2d) 190823



                                  No. 2-19-0823


 Cite as:                 Porter v. Cub Cadet LLC, 2020 IL App (2d) 190823


 Decision Under Review:   Appeal from the Circuit Court of Kane County, No. 18-L-333;
                          the Hon. Susan Clancy Boles, Judge, presiding.


 Attorneys                Edmund J. Scanlan, of Chicago, for appellant.
 for
 Appellant:


 Attorneys                Mark J. McClenathan, Christopher J. Drinkwine, and Craig L.
 for                      Unrath, of Heyl, Royster, Voelker & Allen, of Rockford, for
 Appellee:                appellees.




                                       - 12 -